                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


GWENDOLYN L.,                  )
                               )
    Plaintiff,                 )
                               )
               v.              ) 1:18-cv-00272-JDL
                               )
SOCIAL SECURITY ADMINISTRATION )
COMMISSIONER,                  )
                               )
    Defendant.                 )

           ORDER ACCEPTING THE RECOMMENDED DECISION
                    OF THE MAGISTRATE JUDGE

       The United States Magistrate Judge, John H. Rich III, filed his Recommended

Decision (ECF No. 21) on Gwendolyn L.’s disability and supplemental security income

appeal with the Court on June 11, 2019, pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2019) and Fed. R. Civ. P. 72(b).       The Commissioner filed an Objection to the

Recommended Decision (ECF No. 22) on June 24, 2019. The Plaintiff filed a Response

to the Commissioner’s Objection (ECF No. 23) on July 8, 2019. I held a hearing on

August 22, 2019, and heard arguments from counsel for both the Commissioner and

the Plaintiff.

       After     reviewing   and   carefully   considering   the   Magistrate   Judge’s

Recommended Decision, together with the entire record and the attorneys’ arguments

at the hearing, I have made a de novo determination of all matters adjudicated by the

Magistrate Judge’s Recommended Decision. I concur with the Magistrate Judge’s

conclusions as set forth in his Recommended Decision and determine that no further

proceeding is necessary.
      It is therefore ORDERED that the Recommended Decision (ECF No. 21) of

the Magistrate Judge is hereby ACCEPTED. The Administrative Law Judge’s

decision is VACATED and the case is REMANDED for further proceedings

consistent with this Order.

      SO ORDERED.

      Dated this 4th day of September, 2019.

                                                /s/ Jon D. Levy
                                          CHIEF U.S. DISTRICT JUDGE




                                     2
